Citation Nr: 1301737	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-15 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, of the United States Code.

(The claim of entitlement to a rating higher than 40 percent for varicose veins of the right leg is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  



INTRODUCTION

The Veteran had active military service from February 1989 to February 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the Veteran's right to representation in his appeal of this claim, and as concerning another claim he also has appealed for a rating higher than 40 percent for varicose veins of his right leg, the Board received a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in May 2009 appointing the Disabled American Veterans (DAV) as his representative.  The DAV represented him until April 2012, when he submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing a private attorney, Mr. Kenneth L. LaVan, as his new representative.

Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions.  38 C.F.R. § 14.631(e)(1).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Accordingly, Mr. LaVan is being recognized as the Veteran's new representative.

Since, however, there is an outstanding hearing request, the Board is remanding this claim to the RO.



REMAND

In a September 2007 rating decision, the RO determined the Veteran was entitled to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 from February 16, 2006 to March 31, 2006, for convalescence following surgery for the varicose veins on his right leg,.  The RO further noted that from April 1, 2006, going forward, the 40 percent rating for these varicosities would be reinstated.  The Veteran disagreed with the 40 percent rating and subsequently completed the steps necessary to file a timely appeal for a higher rating for this disability.

During the pendency of his increased-rating appeal, he filed another separate claim for an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, of the United States Code.  In a January 2009 decision, the RO denied this other claim and, in response, he filed a timely appeal of it as well.  In his May 2009 Substantive Appeal (on VA Form 9), completing the steps necessary to perfect his appeal of this other claim, he requested a hearing at the Board's offices in Washington, DC (i.e., a Central Office (CO) hearing).

According to an April 2012 letter, this hearing was scheduled for June 2012.  However, prior to the hearing, the Veteran's newly-representing attorney requested copies of the Veteran's claims file so he could prepare arguments in the appeal.  He also requested a continuance so he could review the file before the hearing.  In addition, he indicated they wanted a videoconference hearing rather than a Central Office hearing.

In November 2012, apparently after having had opportunity to review the file, the Veteran's attorney submitted additional argument along with a compact disc (CD) containing additional evidence and waived the right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2012).  However, he did not revoke the request for a videoconference hearing and, as such, the request for this hearing remains valid and still standing.  Thus, this case must be returned to the RO to schedule this requested videoconference hearing.  See 38 C.F.R. § 20.700(a) and (e) (2012).

Accordingly, this claim is REMANDED for the following action:

Schedule a videoconference hearing at the earliest opportunity and notify the Veteran and his newly-appointed attorney of the date, time and location of this hearing.  Put a copy of this notification letter in the claims file.  In the event the Veteran and his attorney change their minds and elect not to have this hearing, or fail to report for it, then also document this in the claims file.

Thereafter, the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

